Exhibit 10.10

Freddie Mac Loan Number: 968733875

Property Name: Pines of York Apartments

GUARANTY

(CME AND PORTFOLIO)

MULTISTATE

THIS GUARANTY (“Guaranty”) is entered into to be effective as of November 15,
2011, by WENDY C. DRUCKER (“Guarantor”, collectively if more than one), for the
benefit of PRUDENTIAL AFFORDABLE MORTGAGE COMPANY, a Delaware corporation
(“Lender”).

RECITALS

 

A. Pursuant to the terms of a Multifamily Loan and Security Agreement dated the
same date as this Guaranty (as amended, modified or supplemented from time to
time, the “Loan Agreement”), FP-1, LLC, a Virginia limited liability company
(“Borrower”) has requested that Lender make a loan to Borrower in the amount of
$15,771,000.00 (“Loan”). The Loan will be evidenced by a Multifamily Note from
Borrower to Lender dated effective as of the effective date of this Guaranty (as
amended, modified or supplemented from time to time, the “Note”). The Note will
be secured by a Multifamily Mortgage, Deed of Trust, or Deed to Secure Debt
dated effective as of the effective date of the Note (as amended, modified or
supplemented from time to time, the “Security Instrument”), encumbering the
Mortgaged Property described in the Loan Agreement.

 

B. As a condition to making the Loan to Borrower, Lender requires that Guarantor
execute this Guaranty.

 

C. Guarantor has a direct or indirect ownership or other financial interest in
Borrower and/or will otherwise derive a material benefit from the making of the
Loan.

AGREEMENT

NOW, THEREFORE, in order to induce Lender to make the Loan to Borrower, and in
consideration thereof and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Guarantor agrees as follows:

 

1. Defined Terms. The terms “Indebtedness”, “Loan Documents”, and “Property
Jurisdiction”, and other capitalized terms used but not defined in this
Guaranty, will have the meanings assigned to them in the Loan Agreement.

 

2. Scope of Guaranty.

 

  (a) Guarantor hereby absolutely, unconditionally and irrevocably guarantees to
Lender each of the following:

 

  (i) Guarantor guarantees the full and prompt payment when due, whether at the
Maturity Date or earlier, by reason of acceleration or otherwise, and at all
times thereafter, of each of the following:

 

  (A) Guarantor guarantees a portion of the Indebtedness equal to 0% of the
original principal balance of the Note (“Base Guaranty”).

 

Guaranty - Multistate (CME and Portfolio)   



--------------------------------------------------------------------------------

  (B) In addition to the Base Guaranty, Guarantor guarantees all other amounts
for which Borrower is personally liable under Sections 9(c), 9(d) and 9(f) of
the Note (provided, however, that Guarantor will have no liability for failure
of Borrower or SPE Equity Owner to comply with (I) Section 6.13(a)(xviii) of the
Loan Agreement, and (II) the requirement in Section 6.13(a)(x)(B) of the Loan
Agreement as to payment of trade payables within 60 days of the date incurred).
(CME loans only)

 

  (C) Guarantor guarantees all costs and expenses, including reasonable
Attorneys’ Fees and Costs incurred by Lender in enforcing its rights under this
Guaranty.

 

  (ii) Guarantor guarantees the full and prompt payment and performance of
and/or compliance with all of Borrower’s obligations relating to environmental
matters under Sections 6.12 and 10.02 of the Loan Agreement when due and the
accuracy of Borrower’s representations and warranties under Section 5.05 of the
Loan Agreement.

 

  (b) If the Base Guaranty stated in Section 2(a)(i)(A) is 100% of the original
principal balance of the Note, then the following will be applicable:

 

  (i) The Base Guaranty will mean and include, and Guarantor hereby absolutely,
unconditionally and irrevocably guarantees to Lender, the full and complete
prompt payment of the entire Indebtedness, the performance of and/or compliance
with all of Borrower’s obligations under the Loan Documents when due, and the
accuracy of Borrower’s representations and warranties contained in the Loan
Documents.

 

  (ii) For so long as the Base Guaranty remains in effect (there being no limit
to the duration of the Base Guaranty unless otherwise expressly provided in this
Guaranty), the obligations guaranteed pursuant to Sections 2(a)(i)(B) and
2(a)(i)(C) will be part of, and not in addition to or in limitation of, the Base
Guaranty.

 

  (c) If the Base Guaranty stated in Section 2(a)(i)(A) is less than 100% of the
original principal balance of the Note, then Section 2(b) will be completely
inapplicable.

 

  (d) If Guarantor is not liable for the entire Indebtedness, then all payments
made by Borrower with respect to the Indebtedness and all amounts received by
Lender from the enforcement of its rights under the Loan Agreement and the other
Loan Documents (except this Guaranty) will be applied first to the portion of
the Indebtedness for which neither Borrower nor Guarantor has personal
liability.

 

3.

Guarantor’s Obligations Survive Foreclosure. The obligations of Guarantor under
this Guaranty will survive any foreclosure proceeding, any foreclosure sale, any
delivery of any deed in lieu of foreclosure, and any release of record of the
Security Instrument, and, in addition, the obligations of Guarantor relating to
Borrower’s representations and warranties under Section 5.05 of the Loan
Agreement and Borrower’s obligations relating to environmental matters under
Sections 6.12 and 10.02 of the Loan Agreement will survive any repayment or
discharge of the Indebtedness. Notwithstanding the foregoing, if Lender has
never been a mortgagee-in-possession of or held title to the Mortgaged Property,
Guarantor will have no obligation under this Guaranty relating to Borrower’s
representations and warranties under Section 5.05 of the Loan Agreement or
Borrower’s

 

Guaranty - Multistate (CME and Portfolio)    Page 2



--------------------------------------------------------------------------------

  obligations relating to environmental matters under Sections 6.12 and 10.02 of
the Loan Agreement after the date of the release of record of the lien of the
Security Instrument as a result of the payment in full of the Indebtedness on
the Maturity Date or by voluntary prepayment in full.

 

4. Guaranty of Payment and Performance. Guarantor’s obligations under this
Guaranty constitute an unconditional guaranty of payment and performance and not
merely a guaranty of collection.

 

5. No Demand by Lender Necessary; Waivers by Guarantor – All States Except
California. The obligations of Guarantor under this Guaranty must be performed
without demand by Lender and will be unconditional regardless of the
genuineness, validity, regularity or enforceability of the Note, the Loan
Agreement, or any other Loan Document, and without regard to any other
circumstance which might otherwise constitute a legal or equitable discharge of
a surety, a guarantor, a borrower or a mortgagor. Guarantor hereby waives, to
the fullest extent permitted by applicable law, all of the following:

 

  (a) The benefit of all principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms of this Guaranty and
agrees that Guarantor’s obligations will not be affected by any circumstances,
whether or not referred to in this Guaranty, which might otherwise constitute a
legal or equitable discharge of a surety, a guarantor, a borrower or a
mortgagor.

 

  (b) The benefits of any right of discharge under any and all statutes or other
laws relating to a guarantor, a surety, a borrower or a mortgagor, and any other
rights of a surety, a guarantor, a borrower or a mortgagor under such statutes
or laws.

 

  (c) Diligence in collecting the Indebtedness, presentment, demand for payment,
protest, all notices with respect to the Note and this Guaranty which may be
required by statute, rule of law or otherwise to preserve Lender’s rights
against Guarantor under this Guaranty, including notice of acceptance, notice of
any amendment of the Loan Documents, notice of the occurrence of any default or
Event of Default, notice of intent to accelerate, notice of acceleration, notice
of dishonor, notice of foreclosure, notice of protest, and notice of the
incurring by Borrower of any obligation or indebtedness.

 

  (d) All rights to cause a marshalling of the Borrower’s assets or to require
Lender to do any of the following:

 

  (i) Proceed against Borrower or any other guarantor of Borrower’s payment or
performance under the Loan Documents (an “Other Guarantor”).

 

  (ii) Proceed against any general partner of Borrower or any Other Guarantor if
Borrower or any Other Guarantor is a partnership.

 

  (iii) Proceed against or exhaust any collateral held by Lender to secure the
repayment of the Indebtedness.

 

  (iv) Pursue any other remedy it may now or hereafter have against Borrower,
or, if Borrower is a partnership, any general partner of Borrower.

 

  (e) Any right to object to the timing, manner or conduct of Lender’s
enforcement of its rights under any of the Loan Documents.

 

Guaranty - Multistate (CME and Portfolio)    Page 3



--------------------------------------------------------------------------------

  (f) Any right to revoke this Guaranty as to any future advances by Lender
under the terms of the Loan Agreement to protect Lender’s interest in the
Mortgaged Property.

 

6. Modification of Loan Documents. At any time or from time to time and any
number of times, without notice to Guarantor and without affecting the liability
of Guarantor, all of the following will apply:

 

  (a) Lender may extend the time for payment of the principal of or interest on
the Indebtedness or renew the Indebtedness in whole or in part.

 

  (b) Lender may extend the time for Borrower’s performance of or compliance
with any covenant or agreement contained in the Note, the Loan Agreement or any
other Loan Document, whether presently existing or in this Guaranty after
entered into, or waive such performance or compliance.

 

  (c) Lender may accelerate the Maturity Date of the Indebtedness as provided in
the Note, the Loan Agreement, or any other Loan Document.

 

  (d) Lender and Borrower may modify or amend the Note, the Loan Agreement, or
any other Loan Document in any respect, including an increase in the principal
amount.

 

  (e) Lender may modify, exchange, surrender or otherwise deal with any security
for the Indebtedness or accept additional security that is pledged or mortgaged
for the Indebtedness.

 

7. Joint and Several Liability. The obligations of Guarantor (and each party
named as a Guarantor in this Guaranty) and any Other Guarantor will be joint and
several. Lender, in its sole and absolute discretion, may take any of the
following actions:

 

  (a) Lender may bring suit against Guarantor, or any one or more of the parties
named as a Guarantor in this Guaranty, and any Other Guarantor, jointly and
severally, or against any one or more of them.

 

  (b) Lender may compromise or settle with Guarantor, any one or more of the
parties named as a Guarantor in this Guaranty, or any Other Guarantor, for such
consideration as Lender may deem proper.

 

  (c) Lender may release one or more of the parties named as a Guarantor in this
Guaranty, or any Other Guarantor, from liability.

 

  (d) Lender may otherwise deal with Guarantor and any Other Guarantor, or any
one or more of them, in any manner.

No action of Lender described in this Section 7 will affect or impair the rights
of Lender to collect from any one or more of the parties named as a Guarantor
under this Guaranty any amount guaranteed by Guarantor under this Guaranty.

 

8. Subordination of Borrower’s Indebtedness to Guarantor. Any indebtedness of
Borrower held by Guarantor now or in the future is and will be subordinated to
the Indebtedness and Guarantor will collect, enforce and receive any such
indebtedness of Borrower as trustee for Lender, but without reducing or
affecting in any manner the liability of Guarantor under the other provisions of
this Guaranty.

 

Guaranty - Multistate (CME and Portfolio)    Page 4



--------------------------------------------------------------------------------

9. Waiver of Subrogation. Guarantor will have no right of, and hereby waives any
claim for, subrogation or reimbursement against Borrower or any general partner
of Borrower by reason of any payment by Guarantor under this Guaranty, whether
such right or claim arises at law or in equity or under any contract or statute,
until the Indebtedness has been paid in full and there has expired the maximum
possible period thereafter during which any payment made by Borrower to Lender
with respect to the Indebtedness could be deemed a preference under the United
States Bankruptcy Code.

 

10. Preference. If any payment by Borrower is held to constitute a preference
under any applicable bankruptcy, insolvency, or similar laws, or if for any
other reason Lender is required to refund any sums to Borrower, such refund will
not constitute a release of any liability of Guarantor under this Guaranty. It
is the intention of Lender and Guarantor that Guarantor’s obligations under this
Guaranty will not be discharged except by Guarantor’s performance of such
obligations and then only to the extent of such performance.

 

11. Financial Information. Guarantor, from time to time upon written request by
Lender, will deliver to Lender such financial statements as Lender may
reasonably require. If an Event of Default has occurred and is continuing,
Guarantor will deliver to Lender upon written request copies of its state and
federal tax returns.

 

12. Assignment. Lender may assign its rights under this Guaranty in whole or in
part and upon any such assignment, all the terms and provisions of this Guaranty
will inure to the benefit of such assignee to the extent so assigned. The terms
used to designate any of the parties in this Guaranty will be deemed to include
the heirs, legal representatives, successors and assigns of such parties, and
the term “Lender” will also include any lawful owner, holder or pledgee of the
Note.

 

13. Complete and Final Agreement. This Guaranty and the other Loan Documents
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements. There are no
unwritten oral agreements between the parties. All prior or contemporaneous
agreements, understandings, representations, and statements, oral or written,
are merged into this Guaranty and the other Loan Documents. Guarantor
acknowledges that Guarantor has received a copy of the Note and all other Loan
Documents. Neither this Guaranty nor any of its provisions may be waived,
modified, amended, discharged, or terminated except by a writing signed by the
party against which the enforcement of the waiver, modification, amendment,
discharge, or termination is sought, and then only to the extent set forth in
that writing.

 

14. Governing Law. This Guaranty will be governed by and enforced in accordance
with the laws of the Property Jurisdiction, without giving effect to the choice
of law principles of the Property Jurisdiction that would require the
application of the laws of a jurisdiction other than the Property Jurisdiction.

 

15. Jurisdiction; Venue. Guarantor agrees that any controversy arising under or
in relation to this Guaranty may be litigated in the Property Jurisdiction, and
that the state and federal courts and authorities with jurisdiction in the
Property Jurisdiction will have jurisdiction over all controversies which will
arise under or in relation to this Guaranty. Guarantor irrevocably consents to
service, jurisdiction and venue of such courts for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence or otherwise. However, nothing in this Guaranty is intended
to limit Lender’s right to bring any suit, action or proceeding relating to
matters arising under this Guaranty against Guarantor or any of Guarantor’s
assets in any court of any other jurisdiction.

 

Guaranty - Multistate (CME and Portfolio)    Page 5



--------------------------------------------------------------------------------

16. Guarantor’s Interest in Borrower. Guarantor represents to Lender that
Guarantor has a direct or indirect ownership or other financial interest in
Borrower and/or will otherwise derive a material financial benefit from the
making of the Loan.

 

17. State-Specific Provisions.

Guarantor waives the benefit of the provisions of Sections 49-25 and 49-26 of
the Code of Virginia (1950), as amended.

 

18. Community Property Provision.

Not applicable.

 

19. WAIVER OF TRIAL BY JURY.

 

  (a) GUARANTOR AND LENDER EACH COVENANTS AND AGREES NOT TO ELECT A TRIAL BY
JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS GUARANTY OR THE RELATIONSHIP
BETWEEN THE PARTIES AS GUARANTOR AND LENDER THAT IS TRIABLE OF RIGHT BY A JURY.

 

  (b) GUARANTOR AND LENDER EACH WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT
TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE.
THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY,
KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

 

20. Attached Riders. The following Riders, if marked with an “X” in the space
provided, are attached to this Guaranty:

 

  x None

 

  ¨ Material Adverse Change Rider

 

  ¨ Minimum Net Worth/Liquidity Requirements Rider

 

  ¨ Other                                                              

 

21. Attached Exhibit. The following Exhibit, if marked with an “X” in the space
provided, is attached to this Guaranty:

 

  ¨ Exhibit A        Modifications to Guaranty

IN WITNESS WHEREOF, Guarantor has signed and delivered this Guaranty under seal
or has caused this Guaranty to be signed and delivered under seal by its duly
authorized representative.

 

Guaranty - Multistate (CME and Portfolio)    Page 6



--------------------------------------------------------------------------------

Guarantor intends that this Guaranty will be deemed to be signed and delivered
as a sealed instrument.

 

/s/ Wendy C. Drucker   (SEAL) WENDY C. DRUCKER  

STATE OF                     

CITY/COUNTY OF                     , to-wit:

The foregoing instrument was acknowledged before me in the above-stated
jurisdiction this          day of             , 2011 by Wendy C. Drucker.

 

   Notary Public

My commission expires:                      

Notarial Registration No.                    

 

Guaranty - Multistate (CME and Portfolio)    Page 7



--------------------------------------------------------------------------------

(a) Name and Address of Guarantor

Wendy C. Drucker

c/o Drucker & Falk

11824 Fishing Point Drive

Newport News, VA 23606

 

(b) Guarantor represents and warrants that Guarantor is:

¨ single

x married

¨ an entity

 

(c) Guarantor represents and warrants that Guarantor’s state of residence is
Virginia.

 

Guaranty - Multistate (CME and Portfolio)    Page 8



--------------------------------------------------------------------------------

EXHIBIT A

MODIFICATIONS TO GUARANTY

The following modifications are made to the text of the Guaranty that precedes
this Exhibit:

 

Guaranty - Multistate (CME and Portfolio)   